Russel., C. J.
Where one charged with crime learned for the firat time upon the call of his case that the indictment in question had just been found against him, and this fact was made to appear to the court without contradiction, and it further appeared that until that time he had been confined in jail under a charge of a different offense, and the attorney who had just been employed to defend him asked only for a postponement until the next day, for the apparent purpose of preparing for trial, it was error, which abridged the substantial benefits of the constitutional right of representation by counsel, to refuse the motion to postpone. Blackman v. State, 76 Ga. 288; Brooks v. State, 3 Ga. App. 458 (60 S. E. 211). Judgment reversed.
Indictment for disturbing school; from Decatur superior court— Judge Cox. August 14, 1915.
A. E. Thornton, for plaintiff in error.
B. G. Bell, solicitor-general, F. A. Hooper, contra.